Grant, C. J.
(after stating the facts). We pointed out in Kneeland v. Wood, 117 Mich. 174, the two remedies provided by the statute in case of payment, or where the owner has been misled by the statement of the col*58lector. That was an action of ejectment, and we held that a collateral attack upon a decree rendered in a tax suit cduld not be made, but that the owner must resort to one of these two remedies. If he could not make a collateral attack at law, for the same reason he cannot make it in equity. Defendant should have availed himself of one of the above remedies.
Instead of resorting to the action of ejectment, complainants have chosen to go into a court of equity. It is the province of that court to protect the rights of all parties, and do justice between them, when it can be done. It is not only inequitable, but unjust, that a person should lose his land when he has made an honest effort to pay the tax, and has been misled by the statement of the officer, on which he had the right to rely. The law does not contemplate such a result. The case of Kneeland v. Wood had not been decided when this suit was heard. Undoubtedly counsel advised that the defense could be made in this suit. We think it equitable and just that the defendant should be giveh an opportunity to avail himself of either of the above remedies, should he see fit to do so.
The decree will therefore be reversed, and the case remanded, and 90 days given to the defendant within which to avail himself of the statute. The complainants will recover the costs of both courts.
The other Justices concurred.